                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                             :       3:16cr220-1
                                                      :
               v.                                     :       (Judge Munley)
                                                      :
WILLIAM WYLIE, et al.,                                :
                       Defendants                     :
::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::

                                          MEMORANDUM

        Presently before the court is Defendant William Wylie’s motion for pretrial

relief. (Doc. 362). In his motion, Defendant Wylie seeks to: (1) dismiss certain

counts of the criminal indictment; (2) suppress all evidence seized from the

search of several packages intercepted by United States postal agents; (3)

suppress all evidence seized from his residence and building; and (4) suppress

statements he made following his December 29, 2015 detention hearing. Having

been fully briefed, with a suppression hearing held on the motion on September

30, 2019, this matter is now ripe for disposition.

Procedural History

        On August 9, 2016, a grand jury returned a multi-count indictment against

Defendant Wylie1 in connection with his alleged distribution of alpha-

pyrrolidinopentiphenone (hereinafter “Alpha-PVP”), a Schedule I controlled


1
    The indictment also charged six (6) other individuals.
substance commonly known as “bath salts.” (Doc. 1, Indictment). The

indictment charged Defendant Wylie with six (6) criminal counts, including:

conspiracy to distribute and possess with intent to distribute Alpha-PVP 2 (“Count

1”); conspiracy to import Alpha-PVP from China into the United States 3 (“Count

2”); knowingly, intentionally, and unlawfully attempting to possess with intent to

distribute Alpha-PVP 4 (“Count 3”); knowingly using, carrying, and brandishing a

firearm during and in relation to, and in furtherance of, a drug trafficking crime5

(“Count 4”); possessing a firearm in furtherance of a drug trafficking crime 6

(“Count 5”); and unlawfully possessing a firearm as a convicted felon7 (“Count

6”). (Id.) On August 11, 2016, Defendant Wylie pleaded not guilty to the charges

brought against him. (Doc. 43, Plea).

        Defendant Wylie filed the instant motion for pretrial relief, along with a

supporting brief, on May 1, 2019. (Docs. 362 & 363). The government filed a

brief in opposition on May 9, 2019. (Doc. 374). The court held a suppression

hearing on the motion on September 30, 2019. (Doc. 450, Notes of Testimony,

Suppression Hearing (hereinafter “N.T.”)). The parties then filed supplemental
2
    21 U.S.C. § 841(a)(1).
3
    21 U.S.C. §§ 952 and 960(a)(1).
4
    21 U.S.C. § 841(a)(1).
5
    18 U.S.C. § 924(c)(1)(A)(ii) and (2).
6
    18 U.S.C. § 924(c).
7
    18 U.S.C. § 922(g)(1).
                                            2
briefs following the hearing, (Docs. 458 & 459), bringing this case to its present

posture.

Factual Background 8

      Testimony at the suppression hearing revealed the following facts, which

will be discussed at greater length infra: In November of 2014, Special Agent

Jeffrey Burke (“Special Agent Burke”), an investigator for the Department of

Homeland Security, Homeland Security Investigations (“HSI”), began

investigating the importation and distribution of Alpha-PVP by Defendant Wylie

and others. (N.T. at 7; Doc. 451, Def.’s Ex. No. 1 at ¶¶ 8-9). As part of this

investigation, Special Agent Burke contacted United States Postal Inspector

David Heinke (“Inspector Heinke”) and requested that he place parcel watches

on certain addresses linked to Defendant Wylie. (N.T. at 18-19).

      On March 14, 2015, pursuant to the parcel watch, Inspector Heinke

informed Special Agent Burke that he had intercepted a package from China.

(“Package #1”). (Id. at 55, 61). Inspector Heinke subsequently detained

Package # 1 and applied for a search warrant, which was issued on March 31,

2015 (the “March 31 Search Warrant”). (Id.) Special Agent Burke also applied




8
  Unless otherwise specified, the court takes the facts articulated herein from the
transcript of the suppression hearing held on September 30, 2019.
                                         3
for a search warrant of Defendant Wylie’s residence and building, which was

executed on December 21, 2015 (the “Search Warrant”). (N.T. at 24).

     Following Defendant Wylie’s arrest, a detention hearing was held on

December 29, 2015. (Id. at 66). After the hearing, Defendant Wylie’s former

counsel, Assistant Federal Public Defender Leo Latella (“Attorney Latella”),

asked Special Agent Burke to detail some of the evidence against Defendant

Wylie. (Id. at 69-70). During the encounter, Defendant Wylie uttered two (2)

inculpatory statements. Defendant Wylie subsequently engaged in formal proffer

sessions held on January 20, 2016 and February 10, 2016.

Discussion

     Defendant Wylie’s motion for pretrial relief consists of the following: (1) a

motion to dismiss Count 4 and Count 5 of the criminal indictment; (2) a motion to

suppress all evidence seized from the search of parcels intercepted by Inspector

Heinke and U.S. postal agents; (3) a motion to suppress the evidence seized

from his residence and building; and (4) a motion to suppress his post-detention

hearing statements. The Court will address each issue in turn.

     I.    Motion to Dismiss Counts 4 and 5 of the Indictment

     In his motion, Defendant Wylie seeks dismissal of two (2) firearm counts of

the Indictment. Defendant Wylie argues that these counts should be dismissed

because the government’s evidence is insufficient as a matter of law to establish

                                         4
these alleged violations. 9 The government responds that Defendant Wylie

merely attempts to have this court determine before trial that the government has

insufficient evidence to prove these counts. The government further submits that

the court may not consider evidentiary questions in ruling on a pretrial motion to

dismiss an indictment. After careful review, we agree with the government.

      The law provides that “[a]n indictment is an accusation only, and its

purpose is to identify the defendant's alleged offense . . . and fully inform the

accused of the nature of the charges so as to enable him to prepare any defense

he might have.” United States v. Stanfield, 171 F.3d 806, 812 (3d Cir. 1999)

(quotations and citations omitted). A defendant may move to dismiss an

indictment based on defects in the indictment, including lack of specificity or

failure to charge an offense. FED. R. CRIM. P. 12(b)(3)(B). However, unless a

stipulated record exists or immunity issues are implicated, “dismissal[ ] may not

be predicated upon the insufficiency of the evidence to prove the indictment's

charges.” United States v. Delaurentis, 30 F.3d 659, 660–61 (3d Cir. 2000);

United States v. Shober, 489 F. Supp. 393, 412 (E.D. Pa. 1979) (“Whether the




9
 Specifically, Count 4 charges Defendant Wylie with knowingly using, carrying
and brandishing a firearm in relation to a drug trafficking crime, in violation of 18
U.S.C. § 924(c)(1)(A)(ii) and (2), and Count 5 charges him with knowingly
possessing a firearm in furtherance of a drug trafficking crime, in violation of 18
U.S.C. § 924(c).
                                          5
government lacks evidence to support the charges contained in the indictment is

a matter to be resolved at trial.”).

      During the execution of the Search Warrant, law enforcement officers found

the firearm at issue behind a false wall in first-floor closet of Defendant Wylie’s

duplex property. Given that no drugs or paraphernalia were found in the same

location, Defendant Wylie contends that the firearm was not readily accessible

for use in connection with drug transactions. Defendant Wylie further asserts

that the government has no proof that he actively employed the recovered

firearm. As such, Defendant Wylie claims that the evidence is insufficient to

establish that the firearm had any relation to drug trafficking activity.

      In support of his argument, Defendant Wylie relies on the non-binding

decision in United States v. Hall, 20 F.3d 1084 (10th Cir. 1994). In Hall, the

Tenth Circuit Court of Appeals affirmed the pretrial dismissal of an alleged

firearm offense under 18 U.S.C. § 924(c) based on the insufficiency of the

government’s evidence. Id. at 1086. Significantly, the parties in Hall did not

dispute the underlying facts of the firearm charge, and the government failed to

object to the court’s consideration of evidence outside the indictment prior to trial.

Id. at 1086-87. In upholding the pre-trial dismissal under such circumstances,

the Tenth Circuit determined that “the government must do more than point to the

presence of a firearm in a residence to establish its ‘use’ for purposes of section

                                           6
924(c)(1).” Id. at 1088. The court emphasized, however, that its holding was a

narrow one:

       Although we recognize that the preferred approach in testing the
       sufficiency of an indictment cautions against consideration of the
       strengths and weaknesses of the government's case through fact-
       finding pretrial hearings . . . [Tenth Circuit precedent] allows a district
       court to dismiss charges at the pretrial stage under the limited
       circumstances where the operative facts are undisputed and the
       government fails to object to the district court's consideration of
       those undisputed facts in making the determination regarding a
       submissible case. Under this scenario, a pretrial dismissal is
       essentially a determination that, as a matter of law, the government is
       incapable of proving its case beyond a reasonable doubt. We note,
       however, that such a scenario is not likely to recur and we
       caution both the trial courts and counsel that the procedure here
       employed is indeed the rare exception.
Hall, 20 F.3d at 1088 (emphasis added).

      Here, given the binding Third Circuit precedent that precludes the

consideration of evidence outside the indictment upon evaluating its sufficiency

at the pretrial stage, the court is not persuaded by Defendant Wylie’s reliance on

Hall. See DeLaurentis, 230 F.3d at 660–61; see also United States v. Sampson,

371 U.S. 75, 78–79 (1962) (“An indictment should be tested solely on the basis of

the allegations made on its face, and such allegations are to be taken as true.”).

Further, unlike in Hall, the court is not presented with a stipulated record, and the

government clearly objects to considering the sufficiency of its evidence at this

juncture. Accordingly, Defendant Wylie’s motion to dismiss Counts 4 and 5 of

the indictment will be denied.

                                           7
      II.   Motion to Suppress Evidence Seized by U.S. Postal Agents

      Next, we will address Defendant Wylie’s motions to suppress. The first

motion involves the detention and search of several packages by U.S. Postal

Authorities. During the investigation, Special Agent Burke received information

from a confidential defendant (“CD #1”) that Defendant Wylie used his basement

office to store envelopes of Alpha-PVP that came from China. (N.T. at 10).

Special Agent Burke then contacted Inspector Heinke regarding potential

addresses linked to Defendant Wylie where he could accept such packages. (Id.

at 18-19). Based on the information provided by Special Agent Burke, Inspector

Heinke placed parcel watches on the addresses associated with Defendant

Wylie. (Id. at 19, 61). This ultimately led to the detention and search of Package

#1, followed by four (4) other parcels (collectively, the “Packages”). (Doc. 452,

Gov’t’s Ex. No. 1 at ¶¶ 24, 30, 40).

      Defendant Wylie moves to suppress all evidence obtained from the search

of the intercepted Packages. Specifically, Defendant Wylie argues that (1)

Inspector Heinke lacked reasonable suspicion to initially seize Package #1, and

each of the parcels detained thereafter, and (2) probable cause did not exist to

support a search of the Packages. Defendant Wylie thus seeks suppression on

the grounds that all evidence obtained from the Packages constitutes “fruit of the

poisonous tree.” The government responds that Inspector Heinke had more than

                                         8
reasonable suspicion to initially detain, and probable cause to search, Package

#1 and the subsequently intercepted Packages. We agree with the government.

            1. Inspector Heinke had reasonable suspicion to detain Package #1.

      Under the law: “Consistent with the Fourth Amendment, a postal inspector

may detain a mail parcel for inspection only if he has a reasonable suspicion

that it contains contraband.” United States v. Colon, 386 F. App'x 229, 230–31

(3d Cir. 2010) (emphasis added) (citing United States v. Van Leeuwen, 397 U.S.

249, 251–52 (1970)). “Reasonable suspicion that a mail parcel contains

contraband for purposes of temporary detention is evaluated under a totality of

the circumstances standard.” United States v. Hayes, 603 F. App'x 74, 75 (3d

Cir. 2015) (citations omitted). While a “mere hunch” is insufficient to establish

reasonable suspicion, officers may “draw on their own experience and

specialized training to make inferences from and deductions about the

cumulative information available to them that ‘might well elude an untrained

person.’” United States v. Arvizu, 534 U.S. 266, 273 (2002) (citations omitted);

see also United States v. Robertson, 305 F.3d 164, 168 (3d Cir. 2002) (noting

that an officer's “experience and training [are] indispensable to his evaluation of

reasonable suspicion.”).

      At the suppression hearing, Inspector Heinke testified that he received

intensive training in narcotics investigation as a postal inspector. (N.T. at 51). In

                                          9
his six (6) years of experience with the United States Postal Service, Inspector

Heinke also stated that he participated in hundreds of criminal investigations

involving the shipment and transport of narcotics by mail. (Id. at 51-52). One

such investigation included a separate homeland security investigation into Todd

Morgans (“Morgans”), the region’s main trafficker of Alpha-PVP prior to being

arrested, which dealt with the illegal importation of Alpha-PVP from China. (Id. at

7, 54). Based on his training and experience, Inspector Heinke additionally

indicated that China was a known source country for the shipment of illegal drugs

into the United States. (Id. at 56, 58).

      With respect to the events that led to the detention of Package #1,

Inspector Heinke stated that Special Agent Burke initially contacted him with

information, provided by CD #1, that Defendant Wylie had filled the supply void

left by Morgans’ arrest. (Id. at 46, 53). Special Agent Burke specifically advised

that Defendant Wylie was importing large quantities of Alpha-PVP from China

and utilizing the same distribution network as Morgans. (Id. at 18-19, 53).

Special Agent Burke further conveyed that Defendant Wylie was receiving

shipments at 31 Vine Street, Wilkes Barre, Pennsylvania (“31 Vine Street”). (Id.

at 19-20, 54-55). Accordingly, Inspector Heinke placed a mail watch on parcels

shipped to that address. (Id. at 54-55).




                                           10
      On March 14, 2015, Inspector Heinke contacted Special Agent Burke

pursuant to the mail watch and notified him that postal agents had intercepted a

parcel from China (Package #1) addressed to “Williams” at 29 Vine Street,

Wilkes Barre, Pennsylvania (“29 Vine Street”). 10 (Id. at 55, 61-62). Special

Agent Burke searched for the parcel’s return address on an HSI database, which

revealed that Customs and Border Protection had seized contraband from

packages bearing the same return address on six (6) separate occasions

between February 5, 2015 and March 13, 2015. (Id. at 13, 21-22, 55-56).

      Considering these facts, the totality of the circumstances provided

Inspector Heinke with reasonable suspicion to detain Package #1 on March 14,

2015. Inspector Heinke knew, based on his specialized training and experience,

that China was a source country for illegal drugs coming into the United States.

He additionally understood that the investigation into Defendant Wylie shared

several similarities with the Morgans case,11 which had also involved transporting

Alpha-PVP from China by mail. Special Agent Burke further informed Inspector

Heinke that the return address listed on Package #1 was linked to six (6) known

shipments of illegal contraband that had occurred within the past five (5) weeks.

10
  Inspector Heinke added 29 Vine Street, which adjoined Defendant Wylie’s
duplex property located at 31 Vine Street, to the mail watch list at a later point in
the investigation. (N.T. at 61-62).
11
 Based on the hearing testimony, there is no direct connection between the
Defendant Wylie investigation and the Morgans investigation. (N.T. at 23).
                                         11
Inspector Heinke therefore did not detain Package #1 based on a “mere hunch”

that it contained contraband, but rather a “‘particularized and objective”

suspicion. See Arvizu, 534 U.S. at 273 (citations omitted). As such, the initial

detention of Package #1, followed by the subsequent detentions of the other

Packages, did not violate the Fourth Amendment. Defendant Wylie’s motion to

suppress evidence on this ground will therefore be denied.

            2. The magistrate judge had a substantial basis for finding that
               probable cause existed to search Package #1.

      After Package #1 was detained, Inspector Heinke applied for and obtained

a search warrant for the parcel. (N.T. at 58). The execution of the March 31

Search Warrant resulted in the discovery of approximately 300 grams of Alpha-

PVP. (Id. at 14, 58). Inspector Heinke subsequently detained and searched four

(4) other packages addressed to Defendant Wylie from China. (Doc. 452, Gov’t’s

Ex. No. 1 at ¶¶ 24, 30, 40).

      Defendant Wylie now argues that even if Inspector Heinke had reasonable

suspicion to seize Package #1 on March 14, 2015, the supporting affidavit for the

March 31 Search Warrant lacked probable cause. Upon issuing a search

warrant, a magistrate judge is tasked with making “a practical, common-sense

decision whether, given all the circumstances set forth in the affidavit before him .

. . there is a fair probability that contraband or evidence of a crime will be found in

a particular place.” Illinois v. Gates, 462 U.S. 213, 238 (1983)). This initial
                                          12
“probable cause” determination is entitled to great deference, and not subject to

de novo review. Id. at 237. As such, “[a] reviewing court must determine only

that the magistrate judge had a ‘substantial basis’ for concluding that probable

cause existed to uphold the warrant.” United States v. Whitner, 219 F.3d 289,

296 (3d Cir. 2000) (citing Gates, 462 U.S. at 238-39); United States v. Conley, 4

F.3d 1200, 1205 (3d Cir. 1993) (“Even if a reviewing court would not have found

probable cause in a particular case, it must nevertheless uphold a warrant so

long as the issuing magistrate's determination was made consistent with the

minimal substantial basis standard.”).

      Here, the affidavit at issue outlined the training and experience of both

Inspector Heinke and Special Agent Burke, including their familiarity with

methods employed by drug trafficking organizations to obtain illegal narcotics by

mail. (Doc. 451, Def.’s Ex. No. 1). The affidavit also detailed the investigation

into Defendant Wylie, the circumstances surrounding the initial detention of

Package #1 (as well as the six (6) contraband seizures associated with its

Chinese return address), and Defendant Wylie’s connection to the parcel’s

intended address of 29 Vine Street. (Id.) Additionally, the affidavit contained

information gleaned from a November 2014 interview with CD #1, who had made

statements against his/her penal interests by admitting to their involvement in




                                         13
Defendant Wylie’s drug trafficking operation over a span of several months. 12

(Id.) As provided in the affidavit, CD #1 had personally observed Defendant

Wylie in possession of Alpha-PVP, advised that Defendant Wylie purchased

large quantities of Alpha-PVP from a Chinese supplier over the internet, and

informed agents that Defendant Wylie referred to “tracking numbers” whenever

he anticipated a shipment’s arrival. (Id.)

      Upon considering the affidavit in support of the March 31 Search Warrant,

while also remaining mindful of the court’s deferential standard of review, we are

satisfied that the issuing magistrate judge had a substantial basis to conclude

that probable cause existed to search Package #1. For these reasons,

Defendant Wylie’s motion to suppress all evidence seized from the Packages by

postal inspectors will be denied.

      III.   Motion to Suppress Evidence Seized from Defendant Wylie’s
             Residence and Building

      The court now considers Defendant Wylie’s second motion to suppress,

which involves the seizure of evidence from his residence and building located at

12
  Defendant Wylie argues that relying on the information provided by CD #1 did
not supply probable cause to search Package #1, as Special Agent Burke did not
know of his/her veracity and reliability. The Supreme Court has held, however,
that these elements, in addition to an informant’s basis of knowledge, “should be
understood simply as closely intertwined issues that may usefully illuminate the
commonsense, practical question whether there is ‘probable cause’ to believe
that contraband or evidence is located in a particular place.” Illinois v. Gates,
462 U.S. 213, 230 (1983).
                                         14
31-29 Vine Street, Wilkes-Barre, Pennsylvania (the “Premises”). (N.T. at 24).

Defendant Wylie avers that the evidence seized from the Premises should be

suppressed on the grounds that: (1) the Search Warrant failed to meet the Fourth

Amendment’s particularity requirement; (2) a search of the whole Premises was

overbroad; and (3) the good faith exception to the exclusionary rule does not

apply. The government responds that Defendant Wylie’s challenges are

meritless, as the Search Warrant accurately described the Premises and

authorized a search of the entire structure. For the reasons that follow, we agree

with the government.

      After conducting covert surveillance of the Premises, Special Agent Burke

applied for and obtained the Search Warrant. (Id. at 24). Attachment A to the

Search Warrant application (“Attachment A”) described the place to be searched

as follows:

       The WILLIAM WYLIE residence and building is located at 31-29 Vine
       Street in Wilkes-Barre, Pennsylvania []. The residence is a 4-story
       duplex home with a tan and red brick and white/light brown trim. 31
       Vine Street is situated on the left side of the duplex with 29 Vine
       Street situated to the right. The numbers ‘31’ and ‘29’ are affixed to
       the respective front beams on the common shared front porch which
       is accessed by red painted walk up stairs from the street level.
       Numerous external surveillance cameras are affixed to various
       locations of the entire structure referred to as 31-29 Vine Street. A
       driveway is situated along the right side of the house which runs the
       length of the house to the rear of the property where several
       detached outbuildings are located on the property.
(Id. at 9).

                                        15
      The supporting affidavit of probable cause (the “Affidavit”), which was

incorporated into the Search Warrant by refence, provided that Defendant Wylie

owned and had access to the left side of duplex where he resided (31 Vine

Street), the right side of the duplex that was being renovated (29 Vine Street),

and the large basement office where he maintained his automobile repossession

business. (Id. at 10; Doc. 452, Gov’t’s Ex. No. 1 at 1).

      The Affidavit also contained information from several confidential

defendants regarding Defendant Wylie’s use of, and control over, the entire

Premises. According to CD #1, Defendant Wylie “conducted his drug trafficking

activities in both the office and residence portion of the house but that the

computer [he] used to order and track the shipments of Alpha-PVP was located

in the basement office.” (N.T. at 10-11, 15, 33-34). The Affidavit further stated

that a second cooperating defendant (“CD #2”) had personally observed the

basement area and indicated that Defendant Wylie kept a desk where he

weighed out Alpha-PVP, a safe where he stored Alpha-PVP and money, a

shotgun by the desk, and an alarm system equipped with surveillance cameras.

(Id. at 15-16). Another confidential defendant (“CD #3”) advised that Defendant

Wylie had drug paraphernalia “all over the place” and possessed firearms down

in his office. (Id. at 16, 34).




                                         16
      On December 21, 2015, following Defendant Wylie’s arrest, Special Agent

Burke executed the Search Warrant. (Id. at 42-43). Law enforcement officers

searched the entire Premises, including 29 Vine Street and 31 Vine Street, and

made forced entry into Defendant Wylie’s basement office. (Id. at 42). As a

result of the search, law enforcement officers recovered a .22 caliber rifle and a

safe from behind a false wall in a closet located on the first floor of the Premises.

(Id. at 71; Doc. 451, Def.’s Ex. No. 6 at 18). Although law enforcement officials

did not recover any firearms from the basement, Special Agent Burke testified

that a search of the office area revealed a “very large amount of ammunition,

blasting caps and black powder.” (N.T. at 43).

            1. Particularity of the Search Warrant

      The Fourth Amendment to the United States Constitution prohibits

unreasonable searches and seizures. U.S. CONST. amend. IV. Generally,

“searches and seizures inside a home without a warrant are presumptively

unreasonable.” Brigham City, Utah v. Stuart, 547 U.S. 398, 403 (2006) (citations

omitted). The Warrant Clause of the Fourth Amendment additionally prohibits

“the issuance of any warrant except one ‘particularly describing the place to be

searched and the persons or things to be seized.’” Maryland v. Garrison, 480

U.S. 79, 84 (1987). Evidence obtained pursuant to a warrant that lacks




                                         17
particularity may be suppressed under the exclusionary rule. United States v.

Leon, 468 U.S. 897, 906 (1984).

      To comport with the Fourth Amendment’s particularity requirement, a

search warrant’s description of the place to be searched must “be such that the

officer . . . can with reasonable effort ascertain and identify the place intended.”

Garrison, 480 U.S. at 91 (quoting Steele v. United States, 267 U.S. 498, 503

(1925)). The purpose of this requirement is to prevent general and wide-ranging

exploratory searches. Id. “Ultimately, the particularity requirement intends that

‘nothing is left to the discretion of the officer executing the warrant.’” United

States v. Perez, 712 F. App’x 136, 139 (3d Cir. 2017) (quoting Marron v. United

States, 275 U.S. 192, 196 (1927)). A warrant need not be technically perfect,

however, as “[t]he standard . . . is one of practical accuracy rather than technical

nicety.” United States v. Bedford, 519 F.2d 650, 655 (3d Cir. 1975).

      In support of his particularity challenge, Defendant Wylie emphasizes that

the Search Warrant failed to delineate the ground floor office of Bill’s MTAR

Towing, Inc., located at 31 ½ Vine Street (“Bill’s MTAR Towing”). Defendant

Wylie thus contends that the Search Warrant was overbroad and invalid.

Defendant Wylie’s argument largely rests on his characterization of the Premises

as an undisclosed multi-occupancy building, with the office of Bill’s MTAR Towing

akin to a separate commercial unit. (N.T. at 48). Defendant Wylie also cites to

                                          18
the Supreme Court’s decision in Garrison, which stands for the proposition that

the validity of an overbroad search warrant, insofar as it fails to particularize a

separate sub-unit occupied by an innocent third-party, “must be assessed on the

basis of the information that the officers disclosed, or had a duty to discover and

to disclose, to the issuing Magistrate.” See Garrison, 480 U.S. at 85.

      The court is not persuaded by Defendant Wylie’s reliance on Garrison. In

Garrison, police officers obtained a search warrant for “the premises known as

2036 Park Avenue third floor apartment.” Id. at 80. Significantly, the officers

reasonably believed that the third floor only contained a single unit upon applying

for the warrant. Id. at 81. The officers discovered, however, that the third floor

consisted of two separate apartments after executing the warrant and finding

contraband in the unit that belonged to a neighboring third-party. Id. After

considering the information that was available to the officers, and their

reasonable understanding of the third floor’s configuration at the time the warrant

issued, the Supreme Court held that the subsequent discovery of the search

warrant’s overbreadth did not render it invalid. Id.

      Here, Special Agent Burke neither specifically identified the basement of

the Premises as 31 ½ Vine Street in the Search Warrant, nor expressly

requested authorization to search the corporate office of Bill’s MTAR Towing.

(N.T. at 47). However, unlike in Garrison, Special Agent Burke did not first

                                          19
discover the existence of Defendant Wylie’s business office upon executing the

Search Warrant. Rather, at the time he obtained the Search Warrant, Special

Agent Burke knew that Defendant Wylie operated his vehicle repossession

business from the basement 13 of the Premises. (Id. at 10, 15, 33, 49). Special

Agent Burke also received information from several confidential defendants that

Defendant Wylie exercised dominion over the entire Premises, despite its duplex

design. This matter is thus distinguishable from Garrison, insofar as the portion

of the Premises at issue was not utilized by an undisclosed third-party as a

separate dwelling; instead, it was utilized by Defendant Wylie, the intended

subject of the Search Warrant, as an office for the vehicle repossession business

that he owned. 14



13
   During the suppression hearing, Defendant Wylie characterized his business
as a “ground floor office,” whereas Special Agent Burke characterized the same
as a converted “basement office.” (N.T. at 47-48). Special Agent Burke also
testified that, inclusive of the basement level, the Premises comprised of four (4)
stories. (Id. at 48). Notably, the photograph provided in Attachment A depicts a
four (4) story structure with walk-up stairs that lead to a common front porch.
(Doc. 452, Gov’t’s Ex. No. 1 at 2). The Affidavit further details that Defendant
Wylie had control over the entire Premises, which he typically accessed through
a street-level basement door. (N.T. at 15). As the street level of the Premises
was located beneath the level with a common front porch, the court finds that
characterizing Defendant Wylie’s vehicle repossession business as a “ground
floor” or “basement” office is a distinction without a difference.
14
  Defendant Wylie also cites to United States v. Ritter, 416 F.3d 256 (3d Cir.
2005) for the proposition that the search of the Premises was unreasonably
executed. (Doc. 458 at 12-14). Like in Garrison, the officers in Ritter obtained a
search warrant for what they believed to be a single-unit dwelling. Ritter, 416
                                        20
      Additionally, the court is satisfied that the description of the Premises was

accurate enough for an executing officer to reasonably “ascertain and identify the

place intended.” Garrison, 480 U.S. at 91. The language of the Search Warrant

expressly identified the place to be searched as Defendant Wylie’s “residence

and building,” and, as articulated in the incorporated Affidavit, several

confidential defendants advised that Defendant Wylie utilized his basement office

to facilitate criminal drug activity. (N.T. at 9, 49) (emphasis added). The Affidavit

further disclosed that Defendant Wylie had used a telephone number registered

to Bill’s MTAR Towing to contact the post office about the whereabouts of

Package #1, which had ultimately been seized and found to contain contraband.

(Id. at 15, 34-35). Considering the information set forth in the Search Warrant,

Attachment A, and the Affidavit in totality, which demonstrates a clear nexus

between the entire structure and the illegal conduct alleged in the Search

Warrant, the court finds that the issuing Magistrate authorized a search of the

whole Premises—including a search of the office portion of the building where

Defendant Wylie operated Bill’s MTAR Towing. See Torres v. United States, 200

F.3d 179, 187 (3d Cir. 1999) (“[A] warrant encompasses the authority to search



F.3d at 265-66. They did not realize, however, that the target location comprised
of separate residential units until they executed the search warrant in question.
Id. Accordingly, the court finds that Defendant Wylie’s reliance on Ritter is
similarly misplaced.
                                         21
the entire building if the person who is the target of the search has access to or

control over the entire premises.”); Bedford, 519 F.2d at 655 (noting that a search

warrant’s description of the suspect location need not be technically precise, but

instead requires practical accuracy); U.S. v. Johnson, 26 F.3d 669, 694 (7th Cir.

1994) (finding that a search warrant satisfied the particularity requirement,

despite failing to include the specific address of an upper unit located in the

target duplex building, when it reasonably authorized a search of the entire

premises). Accordingly, the court finds that the Search Warrant is not invalid for

lack of particularity,15 as it identified the intended place to be searched with

enough specificity to comport with the Fourth Amendment.

            2. Reasonableness of the Execution of the Search Warrant and the
               Good Faith Exception

      Defendant Wylie also avers that the execution of the Search Warrant was

unreasonable, as, upon discovering the multi-occupancy character of the

Premises, the officers should have realized the warrant’s overbreadth and

stopped the search. The Third Circuit has explained that once officers know, or

should have known, of an error in what is encountered versus what is authorized

by a warrant, they are “obligated to either limit the search to those areas clearly

covered by the warrant or discontinue entirely their search.” United States v.

15
  The court notes that Defendant Wylie does not challenge whether probable
cause existed to search the basement office of the Premises.
                                          22
Ritter, 416 F.3d 256, 266 (3d Cir. 2005) (quoting Maryland v. Garrison, 480 U.S.

79, 87 (1987)). However, as discussed supra, the court is satisfied that the

Search Warrant validly encompassed the entire Premises, including the office of

Bill’s MTAR Towing located in the basement. Accordingly, the overbreadth

concerns presented in Garrison and Ritter are not applicable here. Similarly, as

the court concludes that the Search Warrant is not invalid for lack of particularity,

we will not consider whether the good faith exception to the exclusionary rule

applies. For these reasons, Defendant Wylie’s motion to suppress all evidence

seized from the Premises pursuant to the Search Warrant will be denied.

      IV.   Motion to Suppress Post-Detention Hearing Statements

      In his final motion to suppress, Defendant Wylie argues that two (2)

inculpatory statements he made are inadmissible under Rule 410 of the Federal

Rules of Evidence and Rule 11 of the Federal Rules of Criminal Procedure.

Specifically, Defendant Wylie submits that he made these statements during a

plea discussion, or an informal “reverse proffer” arrangement. The government

contends that Defendant Wylie’s argument is meritless, as he did not relay his

statements in the context of an off-the-record proffer session. Although a close

call, we agree with Defendant Wylie.

      During the suppression hearing, Special Agent Burke testified that

Defendant Wylie made the statements at issue following his detention hearing on

                                         23
December 29, 2015. (N.T. at 66). According to Special Agent Burke, Attorney

Latella approached him and Task Force Officer William Schutter (“Officer

Schutter”) in the courtroom and inquired about whether they “would be willing to

give a synopsis of the evidence” to Defendant Wylie. (Id. at 67). As Special

Agent Burke understood the situation, Attorney Latella made this request in an

effort to persuade Defendant Wylie to potentially cooperate. (Id.) Special Agent

Burke and Officer Schutter, who had been talking to the prosecuting attorney

when Attorney Latella approached them, agreed to detail some aspects of the

case against Defendant Wylie. (Id. at 67). No one explicitly mentioned a proffer

session or provided a proffer agreement to Attorney Latella and Defendant Wylie

at that time. (Id. at 66-68).

      During the conversation that ensued, Special Agent Burke advised that law

enforcement officers had recovered a firearm from a hidden location within the

Premises. (Id. at 70). Defendant Wylie then allegedly responded “[o]h yeah, the

.22 rifle” (“Statement 1”). (Id.) This prompted Attorney Latella to immediately

caution Defendant Wylie and state “remember, Bill, I told you this is where they

talk, and you listen.” (Id. at 71).

      Special Agent Burke proceeded to discuss other elements of the

government’s case. (Id. at 73-74). Defendant Wylie eventually indicated that he

would be willing to cooperate and provide information regarding drug activity in

                                        24
other counties. (Id.) Special Agent Burke then asked if Defendant Wylie was

referring to drug activity in Ashland, Pennsylvania, to which Defendant Wylie

purportedly replied “wow, you guys really were on to me” (“Statement 2”). (Id.)

The conversation concluded shortly thereafter, and a report of the incident

indicated that “investigators advised a full interview would be set up with

[Defendant] Wylie in the near future.” (Id. at 74).

      Twenty-two (22) days later, on January 20, 2016, Defendant Wylie signed a

proffer letter and engaged in a formal proffer meeting. (Id. at 74-75). Defendant

Wylie then participated in a follow-up proffer session on February 10, 2016. (Id.

at 75).

      Based on these events, at issue is whether the conversation between

Defendant Wylie, Special Agent Burke and Officer Schutter, in the presence of

Attorney Latella and the prosecuting attorney, qualifies as a “plea discussion” to

which the exclusionary rule applies. Rule 410 of the Federal Rule of Evidence

provides:

      In a civil or criminal case, evidence of the following is not admissible
      against the defendant who made the plea or participated in the plea
      discussions . . . (4) a statement made during plea discussions with an
      attorney for the prosecuting authority if the discussions did not result
      in a guilty plea or they resulted in a later-withdrawn guilty plea.
FED. R. EVID. 410.

Rule 11 of the Federal Rules of Criminal Procedure similarly states that FED. R.

EVID. 410 governs “[t]he admissibility or inadmissibility of a plea, plea discussion,
                                         25
and any related statement. . . .” FED. R. CRIM. P. 11. “[T]he history of [FED. R.

EVID. 410 and FED. R. CRIM. P. 11] and the comments in the Advisory Committee

Notes strongly suggest that the rules were intended to extend to proffer sessions

where discussions occur between counsel for the government and counsel for

the defendant ‘with a view toward reaching a plea agreement.’” United States v.

Stein, No. CR. 04-269-9, 2005 WL 1377851, at *11 (E.D. Pa. June 8, 2005); see

also FED. R. CRIM. P. 11 advisory committee’s note to 1979 amendment (“[B]y

relating the statements to ‘plea discussions’ rather than ‘an offer to plead,’ the

amendment ensures ‘that even an attempt to open plea bargaining [is] covered

under the same rule of inadmissibility.’” (citing United States v. Brooks, 536 F.2d

1137 (6th Cir. 1976))).

      In determining whether a statement has been made in the course of plea

discussions, courts have adopted both a totality of the circumstances test, see

United States v. Lloyd, 43 F.3d 1183, 1186 (8th Cir. 1994), and a two-tiered test

articulated in United States v. Robertson, 582 F.2d 1356, 1366 (5th Cir. 1978).

The two-step Robertson inquiry requires courts to consider: (1) whether the

defendant “exhibited an actual subjective expectation to negotiate a plea at the

time of the discussion,” and (2) whether the defendant’s “expectation was

reasonable given the totality of the objective circumstances.” Id. Although the

Third Circuit has not expressly adopted either approach, districts courts within

                                         26
this circuit have applied both standards to evaluate whether a defendant’s

statements fall within the scope of FED. R. EVID. 410 and FED. R. CRIM. P. 11.

See e.g. Stein, 2005 WL 1377851, at *9 (applying the totality of the

circumstances test); United States v. Washington, 614 F. Supp. 144, 149 (E.D.

Pa. 1985), aff'd, 791 F.2d 923 (3d Cir. 1986) (applying the two-tiered Robertson

test); United States v. Jasin, 215 F. Supp. 2d 552, 586 (E.D. Pa. 2002) (same).

Regardless, “under either test, the court must consider whether [the] Defendant

subjectively believed that the statement was part of [a] proffer and whether that

belief was objectively reasonable.” United States v. Bard, No. 1:12-CR-181,

2013 WL 1882984, at *4 (M.D. Pa. May 6, 2013), aff'd in part, 625 F. App'x 57

(3d Cir. 2015).

      Here, Defendant Wylie did not make Statement 1 and Statement 2 during a

prescheduled reverse proffer session, but during an informal encounter that

immediately followed his criminal detention hearing. Despite the impromptu

nature of this meeting, Defendant Wylie made the statements at issue in the

presence of his defense counsel, two (2) law enforcement officials, and the

government’s attorney16 without renewed Miranda warnings. The record further



16
  The government argues that Statement 1 and Statement 2 fall outside the
scope of FED. R. EVID. 410, as the prosecuting attorney was merely present to
participate in Defendant Wylie’s initial detention hearing. Nonetheless, when the
conversation began, the prosecuting attorney did not object to the discussion or
                                          27
suggests that Attorney Latella initiated the conversation to ultimately encourage

Defendant Wylie’s engagement in the plea negotiation process. In this context,

where criminal liability had clearly attached, Defendant Wylie expressed a

willingness to cooperate and indeed participated in a “full interview” merely

twenty-two (22) days later.

      Given these facts, the court finds that Defendant Wylie uttered Statement 1

and Statement 2 under the subjective belief that a preliminary plea discussion

was underway and that, based on the totality of the circumstances, such a belief

was objectively reasonable. Although not a formal proffer meeting, the

December 2015 discussion initiated the overall plea-bargaining process with

Defendant Wylie. See United States v. Ross, 588 F. Supp. 2d 777, 783 (E.D.

Mich. 2008) (holding that preliminary meetings where “the parties’ interest in

embarking on plea discussions is assessed . . . constitute plea negotiations

[under FED. R. EVID. 410], albeit, perhaps, only in their nascent stages.”); United

States v. Bridges, 46 F. Supp. 2d 462, 465 (E.D. Va. 1999), aff'd, 217 F.3d 841

(4th Cir. 2000) (“[S]tatements made in an effort to initiate plea bargaining fall

within the definition of plea discussions under [FED. R. EVID. 410 and FED. R.

CRIM. P. 11].”); United States v. Serna, 799 F.2d 842, 849 (2d Cir. 1986),

abrogated on other grounds by United States v. DiNapoli, 8 F.3d 909 (2d Cir.

otherwise disclaim Special Agent Burke’s authority to facilitate Defendant Wylie’s
cooperation.
                                      28
1993) (holding that an informal, preliminary discussion with the prosecutor “must

be considered as a part of the overall plea bargaining process”). As such,

Statement 1 and Statement 2 are inadmissible under FED. R. EVID. 410 and FED.

R. CRIM. P. 11. The court will therefore grant Defendant Wylie’s motion to

suppress the statements he made following his detention hearing on December

29, 2015.

Conclusion

      For the reasons stated herein, Defendant Wylie’s pretrial motion, (Doc.

362), will be granted in part and denied in part. Specifically, we will deny the

motion to dismiss Counts 4 and 5 of the indictment. We will also deny the motion

to suppress evidence seized from the Packages and the motion to suppress

evidence seized from the Premises. However, we will grant the motion to

suppress Defendant Wylie’s post-suppression hearing statements. An

appropriate order follows.



                                                BY THE COURT:

Date: February 11, 2020                         /s James M. Munley           .
                                                JUDGE JAMES M. MUNLEY
                                                United States District Judge




                                         29
